LOYALHANNA HEALTH CARE ASSOCIATES, A PENNSYLVANIA LIMITED PARTNERSHIP, T/D/B/A LOYALHANNA CARE CENTER, Petitioner,
v.
RUTHRAUFF INC., GRAZIANO CONSTRUCTION AND DEVELOPMENT COMPANY INC., NATIONAL FIRE PROTECTION ASSOCIATION INC., ALLIED TUBE AND CONDUIT CORP, Respondents.
Nos. 589 WAL 2009, 590 WAL 2009, 591 WAL 2009, 592 WAL 2009
Supreme Court of Pennsylvania, Western District.
September 8, 2010.

ORDER
PER CURIAM.
AND NOW, this 8th day of September, 2010, the Petition for Allowance of Appeal is hereby DENIED.
Madame Justice Orie Melvin did not participate in the consideration or decision of this matter.